Citation Nr: 1612436	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a heart disability, to include as secondary to the service-connected diabetes mellitus.  

4.  Entitlement to service connection for kidney disability, to include as secondary to the service-connected diabetes mellitus.  

5.  Entitlement to service connection for bilateral eye disability, to include as secondary to the service-connected diabetes mellitus.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1998.  This case is currently before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2013, the Board denied the Veteran's appeal for entitlement to service connection for left and right knee disabilities.  At that time, the Board remanded the issue of entitlement to service connection for a heart disability, as well as the issue of entitlement to a TDIU due to service-connected disabilities for additional development.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the Board's decision relative to the Veteran's appeal for service connection for left and right knee disabilities, and remanded those issues to the Board for additional action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

As noted above, following the Board's most recent November 2013 decision, the Veteran initiated an appeal to the Court relative to the denial of service connection for his claimed right and left knee disabilities.  In a July 2015 memorandum decision, a portion of the Board's November 2013 decision was affirmed; however, the Court vacated and remanded the issues of service connection for a left and right knee disability.  In pertinent part, the Court found the Veteran's January 2011, May 2011 and December 2012 VA medical opinions erroneously relied upon the lack of an in-service diagnosis, and wholly failed to consider whether the Veteran's current bilateral knee disability could be related to his credible reports of strenuous activities in service, as well as his pre-discharge separation examination reports of pain.  Therefore, the Court found the above-noted examination reports to be inadequate, because they were "based upon an erroneous legal assumption."  The Board also briefly notes that the Veteran made reference to a 1998 private X-ray study in his brief to the Court.  Although it is unclear whether the Veteran was asserting this record exists and should be obtained, or whether he was alleging clarification should be sought from the private clinician relative to an October 1998 treatment note that referenced this X-ray study, the Court indicated the Veteran is free to submit any additional evidence he feels is probative during the pendency of this remand.  

In the November 2013 remand of the issues of service connection for a heart disability and entitlement to TDIU, the Board noted deficiencies in both the December 2007 and December 2012 VA examination reports.  Specifically, the Board found the December 2007 examiner failed to provide a rationale to support his conclusion that the Veteran's non-ischemic cardiomyopathy and congestive heart failure were not caused by his diabetes mellitus.  In addition, the December 2007 VA examiner failed to state whether the Veteran's cardiac disability was aggravated by his diabetes mellitus.  
In relation to the December 2012 examination, the Board found the examiner determined the Veteran warranted a diagnosis of ischemic cardiomyopathy and congestive heart failure, but limited her medical opinion to the Veteran's cardiomyopathy alone.  Further, the Board currently notes the December 2012 examiner applied a heightened standard above that which is required.  Specifically, the examiner indicated that although the medical treatises provided by the Veteran did establish an association between diabetes and non-ischemic cardiomyopathy, "[b]eing within the realm of possibility does NOT substantiate a greater than 50/50 probability."  (emphasis added)  Here, it appears the examiner believed a 51 percent or higher probability must be shown in order to establish service connection; however, this exceeds the standard required by law, which only requires a 50/50 probability in order to establish a service connection.  In this regard, the examiner noted several other risk factors, such as the Veteran's hypertension, obesity, and a potential viral infection, that could have caused his non-ischemic cardiomyopathy.  In sum, the examiner determined she could not find the Veteran's diabetes mellitus more likely caused his cardiac disability, than the other articulated risk factors.  The examiner also noted a lack of private cardiac records in rendering her opinion, but curiously determined these records would be of no additional value.  However, in the absence of these records, the examiner concluded the Veteran's cardiac condition was likely one of an acute onset, rather than of a gradual development.  

On remand, the December 2012 VA examiner provided an addendum medical opinion.  In her December 2014 statement, the examiner stated the Veteran's congestive heart failure should be considered "part and parcel" of his non-ischemic cardiomyopathy, and is not a separate and distinct condition.  The examiner then stated the Veteran's non-ischemic cardiomyopathy with congestive heart failure was less likely as not caused or aggravated by his diabetes mellitus.  In support of this opinion, the examiner referenced her deficient December 2012 opinion, which as noted above, applied too stringent a legal standard.  In doing so, the examiner has unfortunately plucked fruit from a poisonous tree, as she purports to support her current position by utilizing a prior faulty position.  Additionally, the Board notes that since the December 2014 medical opinion was proffered, the Veteran has provided additional cardiac treatment records from his private providers.  Further, the Veteran has also provided a disability benefit questionnaire that was completed by his private cardiologist in June 2015.  In the course of the questionnaire, the clinician stated it is his opinion the Veteran's heart disease was as likely as not, "worsened/contributed to by his diabetes mellitus."  Although the Veteran's cardiologist failed to provide any rationale to support this conclusion, his statement does nonetheless call into question the December 2012 and 2014 examiner's conclusions.  Based on the foregoing insufficiencies, the Board finds a new VA examination with medical opinion is warranted.  Since the above-noted issues may bear upon the issue of entitlement to a TDIU rating, that issue must be held in abeyance at this time.  

Finally, by way of a March 2014 rating decision, the RO denied entitlement to service connection for kidney and eye disabilities.  In March 2015, the Veteran submitted a timely notice of disagreement as to the denial of service connection for these disabilities.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Issue an SOC addressing entitlement to service connection for kidney and eye disabilities, to include as secondary to the service-connected diabetes mellitus.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the issue or issues are certified to the Board.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously evaluated this Veteran, to fully assess his claimed left and right knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each knee disorder present during the period of the claims as to whether there is a 50 percent or better probability that disorder originated during his period of active service or is otherwise etiologically related to his active service.

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of experiencing bilateral knee pain in service as a result of working on a steel flight deck, as well as performing regular rigorous exercise.  In addition, the examiner should discuss the Veteran's several buddy statements, which chronicle his reports of knee pain dating to service.  Further, the examiner must also discuss the July 2004 statement from the Veteran's private physician, Dr. R.S., intimating a relationship between his active service and his bilateral knee pain.  

The examiner must provide a complete rationale for any opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO should also afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously evaluated this Veteran, to fully assess his claimed cardiac disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to each heart disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected diabetes mellitus; or

c) was permanently worsened by his service-connected diabetes mellitus.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




